DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 1/21/2021 to claims 86, 87, 89, 94, 97, 98, 100-102, and 106 have been entered. Claims 1-85 are canceled. Claims 107 and 108 have been added. Claims 86-108 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 9-13 of the reply have been fully considered, but not found persuasive of error for the reasons set forth below.
On pages 9-13 of the reply, Applicant alleges Butler and Neuenfeldt teach away from the claimed invention.  This is not found persuasive of error as nothing as yet of record to suggest that combining Butler and Neuenfeldt with Li would render Li’s method unsatisfactory for its In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 86, 88, 93, 94, 96, 97, 98, 100-104, and 106 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,231,879; provided in the IDS dated 1/07/2019) in view of Butler et al. (US 5,843,069; provided in the IDS dated 1/07/2019) and Neuenfeldt et al. (US 5,733,336; provided in the IDS dated 1/07/2019) as evidenced by Wu and Huan (Curr Protoc Pharmacol (2008), Ch5, Unit 5.47)
 Li teaches a hollow fiber membrane device for implanting cells in a host body, comprising: a macroporous polyvinyl alcohol (PVA) scaffold comprising at least one chamber with at least one opening, at least one seal configured to enclose either or both the proximal end and the distal end of the chamber (Example 1; also summary at Col. 2, lines 2-11), and; wherein the seal is a complementary seal that prevents infiltration of collagen matrix into the chamber; (Example 1 at Col. 12, lines 54-58 for an acrylate resin seal) and; wherein the porous scaffold is coated with at least one material that stimulates tissue incorporation and angiogenesis and fills the pores of the scaffold and is capable of temporarily isolating the at least one chamber during device encapsulation following implantation (Example 1), reading on the porous immunologically-compatible scaffold, at least one opening, at least one seal of claim 86 and 106, and reading in part on claim 96. Li teaches encapsulating cells in the macroporous scaffold surrounded by a jacket comprised of polymers such as alginate, silicon, or polyacrylates (Col. 4, line 52 through Col. 5, line 17), reading on claims 93 and 94 and the embodiment of alginate for claims 97 and 98. Li teaches coating the porous PVA foam with type IV collagen (Example 1 at Col. 12, lines 23-28), reading on the coating of claims 97 and 98, the embodiment of collagen for 
While Li is silent regarding any facilitation of vascular and connective tissue growth of claim 86 and 106, device claim scope is not limited by language that does not further limit the structure of the device. See M.P.E.P. § 211.04. In this case, the macroporous PVA scaffold of Li meets the 1st wherein clause of claim 86 absent any showing to the contrary. Similarly, the acrylate seal of Li meets the 2nd wherein clause of claim 113 absent any showing to the contrary.
Regarding claim 86, Li does not teach a removable plug. Regarding claim 86 and 106, Li does not teach treating diabetes in subjects in need of treatment thereof. Regarding claim 88, Li does not teach islets of Langerhans. Regarding claim 96, Li does not teach a seal that is ultrasonically welded to the porous scaffold. Regarding claim 100, does not teach a cell delivery device further comprising at least one cell infusion tube. Regarding claim 103, Li does not teach insulin-dependent diabetes. Regarding claim 104, Li does not teach restoring to normoglycemia. 
st wherein clause of claim 86.
Neuenfeldt teaches a device for implanting cells that comprises a porous scaffold that defines one or more chambers and is accessed by a tube that enters one end of the scaffold through a port member. (Figures 23-26 and 27a-27c; column 12, lines 1-48; column 13, line 1, through column 14, line 36.), reading on claim 100. Neuenfeldt teaches ultrasonic welding or crimping to seal the device (Col. 14, lines 32-36), reading on claim 96. Neuenfeldt teaches that the device may comprise a plurality of chambers connected to each other (Figure 27a) and indicates that all of the chambers may be sealed with a single location clip (Figure 27c, reference numeral 190), reading on claims 101 and 102. Neuenfeldt teaches that the device implantation of living cells, for example pancreatic islets. (Column 2, line 43, through column 3, line 67; column 5, lines 55-57; column 24, lines 45-63.), reading on claims 86 and 88. Neuenfeldt teaches administering the islet-loaded implant completely corrected diabetes in partially pancreatectomized and streptozotocin-treated rats (Example 3), reading on claims 86, 88, 103, 104, and 106. Neuenfeldt teaches that transplanted islets would generate insulin and replace the insulin no longer produced by the diabetic subjects (Col. 1, lines 18-26), reading on claim 86. 

Regarding claim 86, it would have been obvious before the invention was made to further add the removable plug envisioned by Butler to the encapsulated cell device of Li. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Li and Butler are directed towards implantable devices and both Li and Butler further envision adding a plug. The skilled artisan would have been motivated to make the addition because a removable plug would be predictably advantageous as set forth by Butler to deliver the therapeutic agents within the implantable device. 
Regarding claims 86, 88, 103, 104, and 106, it would have been obvious before the invention was made to substitute the cells of Li with the pancreatic islets of Neuenfeldt to then treat subjects for diabetes. A person of ordinary skill in the art would have had a reasonable expectation of success in Li and Neuenfeldt are directed towards cell loaded devices, Li envisions treating diabetes, and Neuenfeldt teaches successful treatment of diabetes in the rat model by administering a device loaded with pancreatic islets. The skilled artisan would have been motivated to do so because Li envisions treating subjects for diabetes, and Neuenfeldt teaches that loading implantable devices with islets is capable of correcting diabetes in subjects, and so the combination would then improve on the ability of Li’s device to treat subjects for diabetes. 
Regarding claim 96, it would have been obvious before the invention was made to substitute ultrasonic welding of Neuenfeldt for the crimping methods of Li to create a seal in Li’s 
Regarding claim 100, it would have been obvious before the invention was made to add the cell infusion tube of Neuenfeldt to Li’s device. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Li and Neuenfeldt are directed towards cell-loaded devices.  The skilled artisan would have been motivated to do so because both Li’s and Neuenfeldt’s devices are capable of being loaded with cells, and so the addition of the cell infusion tube would predictably yield a device capable of being loaded with cells by tube. See M.P.E.P. § 2413(I)(A).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 87 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, Butler, and Neuenfeldt as evidenced by Wu and Huan as applied to claim 86 above, and further in view of Rosenberg et al. (US 2003/0167054).
The teachings of Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are relied upon as set forth above.

Rosenberg teaches a device for cell implantation and for treating diabetes in subjects (Abstract). Rosenberg teaches imaging the device after implantation into subjects (Fig.2-3 and ¶0038-0041) prior to the loading of islets (¶0043-0044 and Fig. 5), reading on claim 87. Rosenberg teaches that the after implantation of the device before it is loaded with cells, vascular in-growth was observed after 1 week post-implantation (Fig. 2-3 and ¶0041), reading on claim 87. Rosenberg teaches that vascularization of the device prior to islet loading is advantageous to support cell survival within the device by co-localizing requisite growth factors and/or other cell types and allows for easy access to re-seed the device with additional cells (¶0016), reading on claim 87.
It would have been obvious before the invention was made to further image Li’s device after implantation but prior to cell loading in view of Rosenberg, Butler, and Neuenfeldt as evidenced by Wu and Huan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Li and Rosenberg are both directed towards cell-loaded devices and in-part directed to treating diabetes. The skilled artisan would have been motivated to do so because Rosenberg teaches that vascularization of the device prior to islet loading is advantageous to support cell survival within the device by co-localizing requisite growth factors and/or other cell types and allows for easy access to re-seed the device with additional cells, and so imaging the device to check the vascularization state prior to cell loading would then confirm whether or not to proceed with islet loading in the subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 89 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, Butler, and Neuenfeldt as evidenced by Wu and Huan as applied to claim 86 above, and further in view of Elliott (US 2004/0014212; provided in the IDS dated 1/07/2019).
The teachings of Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are relied upon as above. 
Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are do not teach including both islets of Langerhans and Sertoli cells in the device.
Elliott teaches a xenotransplantable capsule device containing both islets of Langerhans and Sertoli cells (¶0004 and 0081-0095; claims 36 and 40-42), reading on claim s89 and 95. Elliott teaches that including Sertoli cells in the capsule substantially reduces or prevents the host’s immune system from rejecting the device after it has been implanted in a recipient (¶0084), reading on claims 89 and 95. 
The person of ordinary skill in the art would have had a reasonable expectation of success in placing Elliott’s islets of Langerhans and Sertoli cells into the transplantable device of Li in view of Butler and Neuenfeldt because Neuenfeldt teaches including islets of Langerhans in the device and because Elliott teaches that islets of Langerhans and Sertoli cells can be mixed together and placed into a transplantable device. The skilled artisan would have been motivated to include both islets of Langerhans and Sertoli cells in the device of Neuenfeldt in view of Li and Butler because Elliott teaches that Sertoli cells prevent or reduce immune rejection by the recipient host.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 90-92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, Butler, and Neuenfeldt as evidenced by Wu and Huan as applied to claim 86 above, and further in view of Peck et al. (US 6,703,017; provided in the IDS dated 1/07/2019).
The teachings of Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are relied upon as above. 
Regarding claim 90, Li, Butler, and Neuenfeldt as evidenced by Wu and Huan do not teach stem cells. Regarding claim 91, Li, Butler, and Neuenfeldt as evidenced by Wu and Huan do not teach the embodiment of patient-derived cells. Regarding claim 92, Li, Butler, and Neuenfeldt as evidenced by Wu and Huan do not teach genetically engineering cells.
Peck teaches methods of making islet-producing stem cells (IPSCs), islet progenitor cells (IPCs), and islets derived from islet progenitor cells for implantation into a subject in need of treatment for diabetes (Abstract), reading on claim 90. Peck teaches direct implantation of IPSCs would be advantageous to circumvent the need for extra-pancreatic implants (Col. 20, lines 1-9), reading on claim 90. Peck teaches implanting islets to subjects in need of treatment for diabetes (Example 3). Peck teaches that growing islets of Langerhans directly from subjects in need of treatment would be advantageous to avoid allo-immune responses from allogeneic sources of islets (Col. 4, line 60through Col. 5, line 11), reading on the embodiment of patient-derived cells for claim 91. Peck teaches genetically engineering the IPSCs or IPCs to resist subsequent immunological destruction, such as removing expression of GAD (Col. 6, lines 32-53), reading on claim 92.
Regarding claim 90, it would have been obvious before the invention was made to substitute the islet-producing stem cells (IPSCs) of Peck for the islets of Neuenfeldt in Li’s 
Regarding claim 91, it would have been obvious before the invention was made to substitute the patient-derived cells of Peck for the islets of Neuenfeldt in Li’s device and methods in view of Butler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Li and Peck are directed in-part towards implantation of cells to treat diabetes in subjects, and Neuenfeldt is directed towards islet cell implantation. The skilled artisan would have been motivated to do so because Peck teaches that growing islets of Langerhans directly from subjects in need of treatment (i.e. patient-derived cells) would be advantageous to avoid allo-immune responses from allogeneic sources of islets
Regarding claim 92, it would have been obvious before the invention was made to substitute the genetically engineered IPSCs of Peck for the islets of Neuenfeldt in Li’s device and methods in view of Butler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Li and Peck are directed in-part towards implantation of cells to treat diabetes in subjects, and Neuenfeldt is directed towards islet cell implantation. The skilled artisan would have been motivated to do so because Peck teaches genetically engineering the IPSCs or IPCs to resist subsequent immunological destruction, such as removing expression of GAD.
.

Claim 99 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, Butler, and Neuenfeldt as evidenced by Wu and Huan as applied to claim 86 above, and further in view of Brown et al. (US 2005/0070883; provided in the IDS dated 1/07/2019).
The teachings of Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are relied upon as set forth above. Li further teaches polypropylene as an exemplary species of thermoplastic foam scaffold (Table 1), reading in part on claim 99. 
Regarding claim 99, Li, Butler, and Neuenfeldt as evidenced by Wu and Huan do not teach a device containing a two-plug system.
Brown teaches a two-plug system comprising an outer plug that lies within the chamber and an inner plug that lies within the outer plug (¶0045 and ¶0062-0069), reading on claim 99. Brown teaches that the two-plug system may be used to introduce agents into drug-delivery devices, for example those made of polymers such as polypropylene (¶0083-0086), reading on claim 99. Brown teaches that the dimensions of the two-plug system may be modified as necessary for the administered agent (¶0091), reading on claim 99. Brown teaches that the two-plug system prevents backflow of fluids into the plug, thereby decreasing the chance of contaminating the device (¶0068), reading on claim 99.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining Brown’s two-plug system with Li’s cell delivery device in view of Butler and Neuenfeldt, because Brown explicitly teaches that the system is compatible with polypropylene devices and Li suggests including a plug in his porous polypropylene delivery device. The 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li, Butler, and Neuenfeldt as applied to claim 86 above, and further in view of Ricordi et al. (WO 2008/097498).
The teachings of Li, Butler, and Neuenfeldt as evidenced by Wu and Huan are relied upon as set forth above. Li further teaches polypropylene as an exemplary species of thermoplastic foam scaffold (Table 1), reading in part on claim 99. 
Regarding claim 105, Li, Butler, and Neuenfeldt as evidenced by Wu and Huan do not teach treating diabetic subjects comprising hypoglycemic unawareness as a symptom.
Ricordi teaches and implantable device (Abstract), comprising cells or tissues (¶0011). Ricordi teaches a preferred embodiment wherein the device comprises islets for treating diabetes in subjects (¶0017). Ricordi teaches that cellular therapy would be useful in treating diabetic subjects suffering from hypoglycemic unawareness (¶0008), reading on claim 105.
It would have been obvious before the invention was made to further treat diabetic subjects suffering from hypoglycemic unawareness of Ricordi with the islet-loaded implantable device set forth by the combination of Li, Butler, and Neuenfeldt. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Li and 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Sean C. Barron/Primary Examiner, Art Unit 1653